Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 160









In the Interest of N.F.F., a child



Danielle Tinquist, L.S.W., Cass County

Social Services, 		Petitioner and Appellee



v.



N.F.F., a child, M.F., father, and

Lisa Borseth, Guardian ad Litem		Respondents



           and



H.T., mother,                                                                      Respondent and Appellant







No. 20180219













In the Interest of N.F.F., a child



Danielle Tinquist, L.S.W., Cass County

Social Services, 		Petitioner and Appellee



v.



N.F.F., a child, M.F., father, and

Lisa Borseth, Guardian ad Litem		Respondents



           and



H.T., mother,                                                                      Respondent and Appellant







No. 20180220









In the Interest of N.C.T., a child



Danielle Tinquist, L.S.W., Cass County

Social Services, 		Petitioner and Appellee



v.



N.C.T., a child, M.F., father, and

Lisa Borseth, Guardian ad Litem		Respondents



           and



H.T., mother,                                                                     Respondent and Appellant







No. 20180221







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Scott A. Griffeth, Judicial Referee.



AFFIRMED.



Per Curiam.



Constance L. Cleveland, Assistant State’s Attorney, Fargo, ND, for petitioner and appellee; submitted on brief.



Daniel E. Gast, Fargo, ND, for respondent and appellant; submitted on brief.

Interest of N.F.F., N.F.F. and N.C.T.

Nos. 20180219, 20180220 & 20180221



Per Curiam.

[¶1]	
H.T. appealed from a juvenile court order terminating her parental rights to N.F.F., N.F.F., and N.C.T. The juvenile court found the children are deprived, the conditions and causes of the deprivation are likely to continue, the children are suffering or will probably suffer serious harm in the future, and that reasonable efforts were made to keep the family together. On appeal, the mother argues there was not clear and convincing evidence to support a termination of her parental rights. We conclude the juvenile court’s findings are supported by clear and convincing evidence and are not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen